330 F.2d 959
Abraham GETTINGER, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 316, Docket 28423.
United States Court of Appeals Second Circuit.
Argued April 7, 1964.Decided April 23, 1964.

Michael J. Ferlisi, New York City (Mortimer Getzels, Legal Aid Society, New York City, on the brief), for plaintiff-appellant.
Thomas H. Baer, Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., Southern District of New York, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm the order of the United States District Court for the Southern District of New York which dismissed the plaintiff's claim for amounts recovered from him by the Social Security Administration, for the reasons given by Judge Feinberg in his opinion reported at 218 F.Supp. 161 (S.D.N.Y.1963).